TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00578-CR







Ignacio Benitez, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT


NO. 0973159, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING






PER CURIAM

A jury found appellant guilty of aggravated assault and burglary of a habitation.  Tex. Penal
Code Ann. §§ 22.02(a)(2), 30.02(a)(1) (West 1994).  The jury assessed punishment at imprisonment for
eighteen years and a $1000 fine.

Appellant's court-appointed attorney filed a brief concluding that the appeal is frivolous and
without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by
advancing a contention which counsel says might arguably support the appeal.  See also Penson v. Ohio,
488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516
S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); 
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  A copy of counsel's brief was delivered to
appellant, and appellant was advised of his right to examine the appellate record and to file a pro se brief. 
No pro se brief has been filed.

We have reviewed the record and counsel's brief and agree that the appeal is frivolous and
without merit.  A discussion of the contention advanced in counsel's brief would serve no beneficial
purpose.

The judgment of conviction is affirmed.


Before Justices Aboussie, Jones and Kidd

Affirmed

Filed:  April 24, 1998

Do Not Publish